DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 January 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 10, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 10 and 18 all claim ferrule springs however, independent claim 1 and all intervening claims have been amended to recite a ferrule spring.  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 6, and 9 are is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,811,321 to Schmalzigaug et al.
In regards to claim 1, Schmalzigaug teaches an optical connector comprising an optical ferrule assembly (Figures 3 & 4; 23, 24, 25, 26, 27), an outer housing (Figure 2; 19) having a front end portion and a rear end portion spaced apart along an axis, the rear end portion being spaced apart from the front end portion in a rearward direction along the axis, the outer housing having a longitudinal bore extending along the axis from the rear end portion through the front end portion such that the front end portion includes at least one opening to the longitudinal bore, the outer housing being configured to be received in a receptacle (Figure 1), at least one inner front body (Figures 3 & 4; 29) received in the outer housing longitudinal bore, the inner front body being configured to hold the optical ferrule assembly in the outer housing such that a ferrule (23) of the optical ferrule assembly is exposed through the at least one opening in the front end portion of the outer housing for making an optical connection when the outer housing is received in the receptacle and when the inner front body is received in the outer housing, the inner front 
	In regards to claim 2, Schmalzigaug teaches a flap in the outer housing having a retainer on the inner side thereof for holding the front body to the outer housing, a snap fit of the two components.
	In regards to claims 4 and 5, Schmalzigaug teaches a push-pull tab (16) on the outer housing for inserting or removing the optical connector from a mating component, wherein the push-pull tab includes a recess or a release hole for insertion of a finger or a release tool.

	In regards to claim 9, Schmalzigaug teaches an optical cable terminating in the optical connector of claim 1.
Claims 7-8 and 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,811,321 to Schmalzigaug et al as applied to claim 1 above and in further view of U.S. Patent 9,250,402 to Ishii et al.
	In regards to claims 7 and 8, Schmalzigaug fails to expressly disclose the outer housing is configured to hold two optical ferrule assembly in two inner bodies and four optical ferrule assemblies in two inner bodies.  However, Ishii teaches a similar optical fiber connector having a push-pull tab and supporting at least two LC type optical ferrules biased by springs.  Ishii further teaches reconfiguring the connector into a larger outer housing (201) and fitting multiple connectors into the larger housing.  (Figure 10)  Since Schmalzigaug and Ishii are both from the same of endeavor, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided a larger outer housing configured to two optical ferrule assembly in two inner bodies and four optical ferrule assemblies in two inner bodies for the purpose of forming an additional level of functionality.
	In regards to claim 10, Schmalzigaug teaches the optical cable and optical connector of claims 1 and 9.  But Schmalzigaug fails to expressly teach the specifically claimed reconfiguration method steps.  However, Ishii teaches a similar optical fiber connector having a push-pull tab and supporting at least two LC type optical ferrules biased by springs.  Ishii further teaches reconfiguring the connector into a larger outer housing (201) and fitting multiple connectors into the larger housing.  (Figure 10)  Ishii teaches removing the outer housing (Prior 
	In regards to claim 11, Ishii teaches the outer housing has a two-ferrule capacity and the second outer housing has a four-ferrule or eight-ferrule capacity.
	In regards to claims 12-15, although Ishii does not expressly teach each of the different variations such as the outer housing has a four-ferrule capacity and the at least one second outer housing comprises two second housings, each of the two second housings having a two-ferrule capacity (claim 12), the outer housing has an eight-ferrule capacity and the at least one second outer housing comprises four second housings, each of the four second housings having a two-ferrule capacity (claim 13), the outer housing has an eight-ferrule capacity and the at least one second outer housing comprises two second housings, each of the two second housings having a four-ferrule capacity (claim 14) and the outer housing has an eight-ferrule capacity and the at least one second outer housing comprises three second housings, one of the three second housings having a four-ferrule capacity and two of the three second housings having a two-ferrule capacity, each of these variations are non-obvious variants of the outer housing has a two-ferrule capacity and the second outer housing has a four-ferrule or eight-ferrule capacity as claimed in claim 11 and taught by Ishii.  Ishii further teaches the use of a larger cage in order to fit multiple connectors in order to provide additional ferrule capacity and ultimately having an 
In regards to claim 16, Schmalzigaug fails to expressly disclose configuring the outer body and the inner front body such that two optical connectors having four or eight LC-type optical ferrules are accommodated in a small form-factor pluggable (SFP) transceiver footprint or a quad small form-factor pluggable (QSFP) transceiver footprint.  However, Ishii teaches a similar optical fiber connector having a push-pull tab and supporting at least two LC type optical ferrules biased by springs.  Ishii further teaches reconfiguring the connector into a larger outer housing (201) and fitting multiple connectors into the larger housing.  (Figure 10)  Furthermore, since the reconfiguration of four or eight ferrules are obvious variants of forming multiple ferrule connections and further since SFP and QSFP are known standard footprints and readily available in the art of optical fibers, it would have been obvious before the effective filing date to a person having ordinary skill in the art comprising configuring the outer body and the inner front body such that two optical connectors having four or eight LC-type optical ferrules are accommodated in a small form-factor pluggable (SFP) transceiver footprint or a quad small form-factor pluggable (QSFP) transceiver footprint.  Lastly, Schmalzigaug fails to expressly teach the footprint to be about 14mm by 12.5mm or 19mm by 14mm.  However, footprints of quad small form-factor pluggable (QSFP) transceivers are typically standard type footprints in order to fit standard small form components and connectors in.  Since, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of a result effective variable involves only routine skill in the art, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to have In re Aller, 105 USPA 233; In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
The information disclosure statements received have been placed in the application file, and the information referred to therein has been considered as to the merits.  See the attached forms PTO-1449.
            The numerous references and materials listed on the submitted 32 sheets, 300+ citations of the IDS's make it difficult to determine whether or not any of the references, or parts of the references, are material to applicants' claimed invention.  It is noted that applicants, in their IDS submissions, do not indicate any particular reference or parts of references which they deem "material" to the patentability of the pending claims under 37 CFR 1.56(b).
            Applicants are reminded of the standard set forth in the leading inequitable conduct case of J.P. Stevens & Co. v. Lex Tex Ltd., 747 F.2d 1553, 223 USPQ 1089 (Nov. 9, 1984), cert. denied, 106 S.Ct. 73 (1985): Where none of the prior art cited during prosecution teaches a key element of the claim(s) and where a reference known to the applicants does, the applicants should know that reference is material.  Thus, if applicants are aware of any cited reference from 300+  that are "material," applicants should make that reference known to the examiner.
            It is also noted that a "misrepresentation is material if it makes it impossible for the Patent Office fairly to assess [the patent] application against the prevailing statutory criteria." In re Multidistrict-Litig.  Involving Forst Patent, 540 F.2d 601, 604, 191 USPQ 241, 243 (3d Cir. 1976); see also Monsanto Co. v. Rohm & Haas Co., 456 F.2d 592, 600, 172 USPQ 323, 329 (3d Cir.), ce.rt. denied, 40'7 U.S. 934, 174 USPQ 129 (1972).  And, the submission of voluminous documents in the instant information disclosure statements (here, in excess of 300+ documents) make it difficult, and likely impossible, for the Patent Office to fairly assess applicants' application against the prevailing statutory criteria.
Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352.  The examiner can normally be reached on M-F 8:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TINA M WONG/Primary Examiner, Art Unit 2874